Citation Nr: 1507317	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for Group B streptococcus infection and an associated low back disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for discitis with infectious spondylitis and spondylolisthesis at L5-S1 of the lumbar spine due to a colonoscopy performed in September 2008 at the VA Medical Center in Columbia, South Carolina (VAMC Columbia).

The Veteran testified before the undersigned at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In June 2014, the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not experience additional disabilities that are proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a colonoscopy at VAMC Columbia in September 2008, or as the result of an event that was not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for Group B streptococcus infection and an associated low back disability resulting from a September 2008 colonoscopy have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status;( 2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of some elements of the Dingess notice in the November 2008 letter (i.e. existence of a disability and a connection between the disability and VA medical treatment).

The Veteran did not receive any notice concerning the disability rating and effective date elements of his claim.  To the extent that he was not provided with notice of some of the information required by the VCAA for his 1151 claim, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  As the Veteran's 1151 claim is being denied, and no ratings or effective dates are being assigned, he has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's October 2013 hearing, the undersigned identified the issue on appeal, notified the Veteran of the evidence necessary to substantiate his 1151 claim, and asked him about the symptoms and history of his claimed disability and the treatment received for the disability.  Also, the Veteran provided testimony as the symptoms and history of his claimed disability and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration disability records, and all of the identified relevant VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant private medical treatment for his claimed disability resulting from the September 2008 colonoscopy.  In addition, the Veteran was afforded a VA examination to determine the nature of any current Group B streptococcus infection and low back disability and an opinion has been obtained as to whether there was a relationship between any such disability and VA treatment.   

In its June 2014 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain the full text of the Veteran's informed consent for the September 2008 colonoscopy and obtain an opinion as to the etiology of his claimed Group B streptococcus infection and associated low back disability.  The full informed consent document pertaining to the September 2008 colonoscopy has been obtained and associated with the file and an opinion was obtained in July 2014 as to the etiology of the Veteran's claimed disability.  

Hence, the AOJ substantially complied with all of the Board's relevant June 2014 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the 1151 claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



Analysis

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A § 1151 in October 2008.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997, is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).
Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the present case, the Veteran claims that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 because he has a current Group B streptococcus infection and an associated low back disability which are due to a colonoscopy performed at VAMC Columbia in September 2008.

An October 2008 VA internal medicine note and a November 2008 VA primary care physician treatment note includes diagnoses of bacteremia (identified as strep agalactiae) and acute discitis of the lumbar spine.  Thus, current disabilities have been demonstrated.

A June 2008 VA primary care physician note and a July 2008 VA gastroenterology outpatient consultation note indicate that the Veteran reportedly experienced left-sided abdominal pain on awakening in the morning.  The pain had been present since undergoing a hernia repair, but had worsened during the previous 6 months.  He requested to undergo a colonoscopy due to the fact that he had previously been diagnosed as having polyps.  Examination revealed that his abdomen was soft and non-tender, but that there was mild tenderness in the left groin with no apparent hernia during the June 2008 evaluation.  He was diagnosed as having abdominal/left lower quadrant pain (possibly related to diverticulitis) and colon polyps.

A surveillance colonoscopy was scheduled at VAMC Columbia in September 2008 due to a previous history of one or more colonic polyps and a September 2008 VA gastroenterology procedure consultation note reflects that the benefits, risks, and alternatives for the procedure were discussed and that informed consent was obtained from the Veteran.  The "Consent for Treatment/Procedure" form, which was signed by the Veteran, a physician, and a witness nurse, fully explained the procedure that was to be performed (i.e., a colonoscopy), the expected benefits of the procedure, and the known risks of the procedure.  The identified risks specifically included "infection from release of bowel organisms into bloodstream."  The Veteran tolerated the procedure well and there were no immediate complications.

A VA infectious disease consultation note and a VA discharge summary, both dated in October 2008, and a June 2010 VA examination report reveal that within a week following his colonoscopy, the Veteran presented to the emergency department at VAMC Columbia after the onset of acute back pain while carrying a bundle of clothes at work.  The pain was located near the lowermost lumbar region, was constant, was sharp in nature with movement, and had progressively worsened to the point where he had to seek treatment.  However, the pain did not radiate to his legs and there was no history of any back injury.  Upon arrival at the emergency department he was febrile and had leukocytosis.  He was admitted to the medical floor and was managed appropriately.  Imaging studies of the lumbosacral spine revealed spondylolisthesis at L5-S1 and an infection at the same level.  Blood cultures revealed streptococcus agalactiae bacteremia.  

The physician who completed the October 2008 VA infectious disease consultation concluded that streptococcus agalactia commonly colonizes the colon and genito-urinary tract.  She suspected that the Veteran had a low grade bacteremia during the September 2008 colonoscopy and biopsy and that he consequently developed hematogenous osteomyelitis.  The Veteran was treated with ampicillin and was discharged to home with a peripherally inserted central catheter (PICC) line for prolonged outpatient antibiotic therapy.  Prior to discharge, he was much improved and his mobility had started to return.  At the time of discharge he was diagnosed as having, among other things, discitis and infection spondylitis at L5-S1, spondylolisthesis of L5-S1, and beta hemolytic streptococcus sepsis without organ failure.  He missed approximately 2 months of work following his discharge, during which time a home health nurse visited his home 3 times each week to administer antibiotics through his PICC line.  His wife also missed work during this time in order to assist with his care.  He was not experiencing any back problems at the time of the June 2010 VA examination and was diagnosed as having resolved L5-S1 diskitis with infectious spondylitis.

In July 2014, a VA physician reviewed the Veteran's file and medical literature and noted that in October 2008 he experienced acute low back pain and was diagnosed as having acute discitis and spondylitis.  The pathogen isolated in the blood cultures at that time was streptococcus agalactiae, which commonly colonizes the gastrointestinal tract of healthy people and can migrate to the different body sites via transient bacteremia at the time of a colonoscopy.  

A review of medical literature revealed that transient bacteremia after colonoscopy, with or without polypectomy (no polypectomy was performed during the Veteran's September 2008 colonoscopy), occurs in approximately 4 percent of procedures, with a range of 0 percent to 25 percent.  Also, although individual cases of infection after colonoscopy have been reported, there is no definite causal link with the endoscopic procedure.  In this case, however, the temporal relationship of the events, with the Veteran's symptoms starting within one week of the September 2008 procedure and responding promptly and favorably to targeted antibiotic therapy, was in favor of a cause and effect.  Furthermore, the infectious disease consultant who had evaluated the Veteran mentioned the likelihood that he had developed his spinal infection as a result of the bacteremia.  Hence, the September 2014 physician opined that the Veteran's acute spinal infection was presumptively due to strepcococcus agalactia, although it could not be established with 100 percent certainty without cultures/biopsies of the infected area on the spine.

The VA physician further explained that it was recognized that infections were an expected risk of a colonoscopy and this was stated in the informed consent document which was signed by the Veteran in September 2008 in that the consent form listed a known risk as being "infection from release of bowel organisms into bloodstream."  Moreover, the American Society for Gastrointestinal Endoscopy and the American Heart Association no longer recommend the routine use of prophylaxis with antibiotics for patients undergoing a colonoscopy.  A review of the Veteran's colonoscopy note showed that the procedure was uneventful, that no technical difficulties were encountered, and that no immediate complications were noted.

Upon considering all of the medical evidence, the VA physician opined that there was no carelessness, negligence, lack of proper skills, or error in judgment in performing the recommended surveillance colonoscopy on the Veteran who had a history of colonic polyps.  Although it was a possible complication, it was not foreseeable and it was not possible to predict which patient will develop the complication.

The July 2014 opinion was based upon an examination of the Veteran and a review of his medical records, his reported history, and medical literature.  The opinion is also accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The above evidence indicates that the Veteran's current bacteremia (i.e., strepcococcus agalactia) and acute discitis of the lumbar spine were caused by the September 2008 colonoscopy performed at VAMC Columbia.  However, the July 2014 opinion indicates that the current disabilities were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault associated with the September 2008 colonoscopy.  

In addition, although the July 2014 physician stated that the additional disability was "not foreseeable," he clarified that this statement merely meant that "it [was] not possible to predict which patient will develop the complication."  As for whether the complication was an "event not reasonably foreseeable", as that term is explained in 38 U.S.C.A. § 1151 (i.e., an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided and the risk of the event was a type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32), it is apparent that the Veteran's additional disability was an event that was reasonably foreseeable.  Specifically, the July 2014 VA physician explained that the Veteran's infection "was a possible complication" and was an "expected risk of a colonoscopy" and the September 2008 informed consent document that was signed by the Veteran included "infection from release of bowel organisms into bloodstream" as an identified risk of the colonoscopy procedure.  Hence, the Board finds that the Veteran's post-procedure complications were not an unforeseeable risk of his September 2008 colonoscopy.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for Group B streptococcus infection and an associated low back disability must be denied.  See 38 U.S.C.A. §§ 1155, 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55- 57; 38 C.F.R. § 3.361.

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for Group B streptococcus infection and an associated low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


